Order entered April 18, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01000-CV

                             RUSSELL D. ABEREGG, Appellant

                                               V.

                               MONICA CESCHAN, Appellee

                      On Appeal from the 330th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-12-00023

                                           ORDER
       We GRANT appellant’s April 15, 2013 second motion for an extension of time to file a

brief. Appellant shall file his brief on or before May 13, 2013. We caution appellant that no

further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE